                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION


UNITED STATES OF AMERICA


        V.                                            CR 111-090


TERRANCE JAMAL LUKE




                                     ORDER




     By two prior Orders, Defendant Terrance Jamal Luke was given

until October 18, 2019 to file a motion to vacate, set aside or

correct his sentence under 28 U.S.C. § 2255 or face dismissal of


his previously filed motion for relief from sentence based upon

Rehaif v. United States,                  U.S.     , 139 S. Ct. 2191 (Jun. 21,

2019).       (See Orders of Aug. 14 and Sept. 12, 2019, Docs. 50 & 53.)

Defendant      has     failed   to   do    so.     Accordingly,      the   Clerk   is

instructed       to    TERMINATE     Defendant's      motion   for    relief   from


sentence (doc. 46).

     ORDER ENTERED at Augusta, Georgia, this,0^^^ day of October,
2019.




                                                 J.(RAgJKt^-^A]^,'CHIEF JUDGE
                                                 UNITED ISTATES DISTRICT COURT
                                                 SOUTHERN   DISTRICT OF GEORGIA
